

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Exhibit 10.21


“Pages where confidential treatment has been requested are marked “Confidential
Treatment Requested”. The redacted material has been separately filed with the
Commission, and the appropriate section has been marked at the appropriate place
and in the margin with a star (*).”


“Confidential Treatment Requested”


TRANSITION WHOLESALER DISTRIBUTION AGREEMENT
 
This Transition Agreement is made this 17th day of May, 2010 (“Effective Date”)
by and between E. I. du Pont de Nemours and Company, a Delaware corporation with
offices at 1007 Market Street, Wilmington, DE 19898 (hereinafter "DuPont") and
Lakeland Industries, Inc., a Delaware corporation with offices at 701 Koehler
Avenue, Suite 7, Ronkonkoma, NY  11779-7410 (hereinafter “Wholesaler” or
"Lakeland") (collectively the “Parties” and each a “Party”) subject to the
following terms and conditions:


Transition and Purpose


Effective January 31, 2010, the Garment Manufacturer and Trademark License
Agreement between DuPont and Lakeland expired on January 31, 2010.  DuPont has
offered to appoint Lakeland as a wholesale distributor for DuPont protective
apparel in the Territory as hereinafter defined for a transition period
commencing on the date of signature on this Agreement through December 31,
2010.  Prior to the expiration of this Agreement, the Parties shall mutually
decide whether to sign a new wholesale distribution agreement for a term of *
and that will be consistent with DuPont’s overall wholesale distribution program
and that may require revising the territory of appointment, the category of
products handled among other changes.


Article 1.  Appointment


1.01  DuPont hereby appoints and authorizes Lakeland to sell to, and to solicit
orders from distributors and other resellers for the products specified in
Schedule A attached hereto and made a part hereof and such other products as may
be designated by DuPont in its sole discretion in writing from time to time
(hereinafter "Products") in the territory of the United States of America and
Canada (hereinafter "Territory").


1.02  This appointment  is non-exclusive and DuPont reserves the right to sell
directly to distributors and resellers located in Territory or to appoint
additional wholesalers or resellers if DuPont concludes in its sole discretion
that additional coverage is appropriate in order to fully develop the potential
markets for Products.  This appointment is solely for the re-sale of Products to
distributors and resellers and does not include the sale of Products by Lakeland
directly to endusers of any nature.


“Confidential Treatment Requested”

 
1

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Article 2.  Period of Agreement


2.01  This Agreement shall commence on the Effective Date and shall be effective
through December 31, 2010 unless terminated:


 
(a)
by either Party at any time if a voluntary petition in bankruptcy is filed by a
Party or if a Party is adjudged a bankrupt;



 
(b)
by either Party at any time without liability if that Party is exiting the
business contemplated by this Agreement; or,


 
2

--------------------------------------------------------------------------------

 


Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


 
(c)
immediately by either Party in the event of a default or breach of this
Agreement by the other Party, if such default or breach is not remedied within
thirty (30) days of written notification of default or breach from the
non-defaulting or non-breaching Party or if such default or breach is not
reasonably subject to being remedied within such thirty (30) day period, if the
breaching Party fails to commence the remedy of such default or breach within
said thirty (30) day period and continue to diligently remedy the default or
breach in a commercially reasonable manner.



2.02  Should Lakeland's organization, ownership, operation, or business
philosophy change in a material manner which in DuPont’s judgment conflicts with
the business objectives set forth in this Agreement, DuPont reserves the right
to terminate this Agreement effective upon at least thirty (30) days prior
written notice to Lakeland.


2.03  This Agreement shall first be executed by Lakeland and shall be effective
only when subsequently accepted and executed on behalf of DuPont by DuPont's
authorized representatives.


2.04  In the event of termination of this Agreement for any reason with or
without cause in accordance with the terms of this Agreement the Parties agree
that:


 
a.
Neither Party shall be liable to the other Party for any termination
compensation or payments of any kind including but not limited to investment,
promotion or selling expense payments;



b.
No commissions, rebates or other compensation on any sales of Product shall be
payable to Lakeland for Product sold in the Territory after the effective date
of such termination;



 
c.
Termination shall not affect any outstanding obligations of either Party to the
other Party arising prior to such termination, including without limitation,
confidentiality under Article 12.01;



 
d.
DuPont may elect to repurchase any or all of such inventory and if so, it will
do so at the price paid for such Products by Lakeland.  Lakeland agrees that it
will sell such Products to DuPont at this price.



 
e.
Except to the extent used by Lakeland in connection with the sale of Products
remaining in Lakeland’s inventory at termination, Lakeland shall return promptly
to DuPont all the technical manuals, signs and other material or property
including advertising and promotional materials, of DuPont that may have been
furnished to Lakeland by DuPont, together with all copies or reproductions or
parts thereof; and



 
f.
Except to the extent used by Lakeland in connection with the sale of Products
remaining in Lakeland’s inventory at termination, Lakeland shall immediately
discontinue permitted use of DuPont's trade name and trademarks and DuPont's
trade name in any media including internet.


 
3

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Article 3. Responsibilities


3.01  Lakeland accepts this non-exclusive appointment and agrees, at its own
expense, to use its commercially reasonable efforts to:


 
a.
Promote, advertise, develop and increase trade in Products in the Territory;



 
b.
Maintain a reasonable inventory of Products, as determined solely in Lakeland’s
discretion or otherwise specified in this agreement, in proper storage
conditions;



 
c.
Provide an adequate number of trained selling personnel;



 
d.
Educate the trade in the use of Products as part of sales and marketing efforts
for Products and  provide distributors and resellers  with DuPont Product
information   regarding the safety of persons, property and the environment;



 
e.
Meet sales and service standards as mutually agreed in writing by the Parties on
a periodic basis;



 
f.
Maintain accurate books and records;



 
g.
Handle, store, and dispose of Products in such a manner as is necessary for the
safety of persons, property and the environment;



 
h.
Comply with DuPont policies and procedures for returns;



 
i.
Pay invoices within terms and maintain good credit;



 
j.
Adhere to agreed upon performance metrics for re-sale of Products;



 
k.
Furnish DuPont with reports reasonably requested by DuPont to keep DuPont
informed of the market and competitive conditions and the position and progress
of Lakeland with the trade of the Products in the Territory;



 
l.
Furnish DuPont with reports on volume of all Products sold and all protective
apparel sold by Lakeland under the expired Garment Manufacturer and Trademark
License Agreement on a monthly or quarterly basis to enable planning for
proposed new wholesale distribution agreement;



m.
Furnish data on distributors served by Lakeland as a wholesale distributor for
DuPont.  Such data will be in a format with content as determined by DuPont to
advance DuPont’s overall wholesale strategy for Products.  *  



“Confidential Treatment Requested”

 
4

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


 
n.
Manufacture specific Product sku’s for which Lakeland case count differs from
DuPont case count solely to accommodate existing distributors/customers of
Lakeland.  Terms are as described in Schedule A.



3.02  The provisions of this Article shall be deemed to be of the essence of
this Agreement and any breach thereof by Lakeland shall entitle DuPont to
terminate this Agreement in accordance with Section 2.01(c).


3.03  DuPont agrees to:


 
a.
meet with Lakeland every quarter to agree on sales objectives and review
Lakeland’s performance, new opportunities, sales programs, competitive
situations, inventory levels, training needs, safety and environmental
performance, and other matters of mutual interest; and



 
b.
in its sole and absolute discretion, make joint sales and service calls in the
Territory, and provide services in support of Lakeland's sales efforts, where
DuPont and Lakeland conclude such help is appropriate.  It is expressly
understood that any technical advice furnished by DuPont is given without
charge, and DuPont assumes no obligation or liability for the advice given or
results obtained.  All such advice shall be given and accepted at the Lakeland's
risk.



Article 4.  Forecasts and Orders


4.01  Lakeland will provide appropriate forecasts and order lead times necessary
to meet its Products demand.  Lakeland shall order from DuPont such quantities
of Products as it needs to meet the requirements of the trade in its Territory
and to satisfy the conditions established under Article 3.01 above, as
determined in Lakeland's discretion, provided, however, that all such orders
shall at all times be subject to acceptance by DuPont and DuPont shall have no
liability because of its failure to accept any such order.  Orders are subject
to DuPont policies and requirements for ordering quantities as communicated from
time to time by DuPont to Lakeland.


4.02  Shipments will be made to Lakeland's warehouse(s) or with DuPont's prior
written approval, directly to Lakeland's customers.  DuPont may specify minimum
quantities from time to time for such shipments.  DuPont is under no obligation
to ship or release Products to any other location under any other terms than
those set forth in this Agreement.


4.03  Whenever DuPont, at Lakeland's request, shall agree and make shipment
directly to Lakeland's customer and the acceptance thereof is refused by the
customer Lakeland shall reimburse DuPont for all transport, freight and all
other expenses incurred in connection therewith; provided however, Lakeland
shall not be required to reimburse DuPont to the extent the refusal is caused by
the fault of DuPont.


4.04  Products shall be returned freight prepaid only with prior permission of
the DuPont’s authorized representative.  Returns must be in salable condition
and in original packages upon receipt by DuPont.  Returns must be in accordance
with DuPont standard Return Policy.

 
5

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Article 5.  Prices and Terms


5.01  DuPont's prices to Lakeland for Products purchased hereunder shall be
DuPont’s prices for wholesale distributors in effect at the time of shipment,
less any discounts established by DuPont from time to time.  Current prices are
as set forth in Schedule A.  In addition, Lakeland will be able to purchase
truck load or container load products *. DuPont has the right during the term of
this Agreement to change the price, freight allowance or terms of payment
specified herein provided DuPont has given Lakeland thirty (30) days written
notice of any such change.  Such price shall be paid for all Product shipped
hereunder on and after the date it becomes effective, unless subsequently again
revised by Seller as provided herein.  DuPont as part of price adjustment
notifications will address impact of pricing changes on ordering and shipments. 
For clarity, prices may be adjusted if in DuPont’s sole discretion there have
been significant changes in the price of raw materials, components, energy,
labor and other ingredients, a shortage of Products or raw materials, or other
significant changes in the supply and demand for the Products.


5.02  Terms of payment, minimum orders, freight terms, recall policy, and
discontinued product policy  shall be DuPont standard terms as set forth in
Schedule B or as modified by time to time by DuPont, effective upon written
notice to Lakeland.


5.03  Lakeland shall not be entitled to any discount or commission on any sale
made by DuPont directly to distributors served by Lakeland.


5.04 This Agreement, and all Lakeland orders, shall be subject to DuPont’s
standard Conditions of Sale in effect at the time of shipment.  A copy of DuPont
current Conditions of Sale are attached as Schedule C and incorporated by
reference.  In the event of any conflict between the terms and conditions of
this Agreement and DuPont’s standard Conditions of Sale, the terms and
conditions of this Agreement shall prevail.


Article 6.  Relationship


6.01  The relationship between the Parties established under this Agreement is
solely that of buyer and seller.  Nothing in this Agreement authorizes either
Party to assume or create any obligation or responsibility, expressed or
implied, on behalf of or in the name of the other party, or to bind the other
party or its affiliates in any whatsoever unless prior written permission is
obtained from such party.


6.02  Lakeland shall at all times be an independent contractor and nothing in
this Agreement shall be construed to constitute Lakeland as an employee, agent,
joint venturer or partner of DuPont. The entire management and direction of
Lakeland’s business shall at all times be under the exclusive control and
management of Lakeland. Lakeland shall be solely responsible for the
compensation and supervision of all its employees, servants, agents and
consultants.


6.03  It is understood and agreed that DuPont has no right to provide any
marketing instructions to Lakeland, or to exercise any control over Lakeland’s
method of operation of its business.  Lakeland is free to market Lakeland’s
Products and to conduct Lakeland’s business as Lakeland sees fit.


“Confidential Treatment Requested”

 
6

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Article 7. Guarantees


7.01  DuPont undertakes to deliver material meeting DuPont’s normal Product
specifications, but is not responsible for results obtained by the use thereof
either alone or in combination with other materials.


7.02  No guarantee or warranty, oral or written, expressed or implied,
concerning the application or the results to be obtained with Products will be
made by Lakeland except with the express prior written authorization of DuPont
in each specific case.


7.03  Lakeland shall make no product performance claims that (i) are
inconsistent with Product performance claims made by DuPont in its literature
for such Products or (ii) DuPont has not approved in writing in advance.


7.04  DuPont is not responsible, or liable, for misrepresentations, errors or
omissions of Lakeland.


Article 8.  DuPont's Trademarks and Trade Name


8.01   The trademarks used on the Products are and shall be the exclusive
property of E. I. du Pont de Nemours and Company.  Lakeland shall not register,
or use, any DuPont trademark or trade name without prior written approval of
DuPont.


8.02   DuPont has the right to object to Lakeland's use of the trademarks for
any reason and Lakeland agrees to correct its usage, or cease usage, of the
trademarks at DuPont's request.


8.03  Lakeland shall:  a) not use any trademark, mark, name or symbol which may
be confusingly similar to Trademarks; b) not use Trademarks in any manner which
could affect the validity of its registration or DuPont's exclusive ownership
thereof;  c) use, display, advertise, and promote the Trademarks in accordance
with the Trademark Guidelines; d) not use, display advertise, or promote the
Trademarks in conjunction with any other product or combination of products; e)
discontinue immediately any use, display, advertising, or promotion of the
Trademarks, or association with it, that directly or indirectly amounts to or
includes a false or exaggerated or misleading claim regarding the quality of
DuPont Products or the fabrication or installation thereof that may be deemed
objectionable by DuPont; and f) not register or use any trademark or tradename
of DuPont, its affiliates or subsidiaries, for the products described hereunder
or articles made therefrom without DuPont's prior written consent.


Article 9.  Regulation


It is understood that U. S. Government export regulations restrict (unless the
U. S. Government provides written authorization) the export of DuPont's
technical information covered by this Agreement as well as Products made using
the information.  Accordingly, the Parties shall not directly or indirectly
reexport such technical information, or Products made using such information, to
countries deemed by the U.S. Government to be subject to restrictions.  The
obligations of this paragraph shall continue beyond the term of this Agreement.

 
7

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Article 10.  Policy


10.01  Lakeland agrees that the following policy shall be binding on Lakeland
with respect to actions taken by Lakeland under this Agreement.  Gifts, favors
and entertainment including promotional programs or contests may be given by
Lakeland to others only if such gifts, favors and entertainment meet all of the
following criteria:


 
·
they are consistent with accepted business practices in the ordinary course of
business;



 
·
they are of sufficiently limited value, and in a form that will not be construed
as a bribe or pay-off;



 
·
they are not in contravention of applicable law or generally accepted ethical
standards;



 
·
they have received all necessary corporate approvals of Lakeland and where
applicable, of recipients employers and are properly accounted for on the books
and records of Lakeland and,



 
·
public disclosure of the facts will not embarrass DuPont.



10.02  Secret commissions or other secret compensation to employees of DuPont,
Lakeland, or customers (or family members or associates) are forbidden.


10.03  Lakeland hereby represents that, in its dealings on behalf of DuPont, no
action inconsistent with these statements and policy will be taken directly or
indirectly by Lakeland.  Lakeland further acknowledges and agrees that any such
action will serve as grounds for immediate termination of this Agreement by
DuPont.


Article 11. Mutual Release:


In consideration of the agreements and undertakings, DuPont on the one hand, and
Lakeland on the other hand, do each hereby irrevocably release and forever
discharge the other, their respective predecessors, successors and assigns, and
their respective past and present partners, shareholders, directors, officers,
employees, attorneys, agents, representatives, parent companies, divisions and
all other past and present affiliated companies and/or entities, from any and
all actions, causes of action, claims, demands, damages of any kind whatsoever,
and expenses arising out of or relating to any claims, except product based
claims, however denominated, whether known or unknown, and whether asserted or
unasserted, related in any way related to or arising from  the Garment
Manufacturer and Trademark License Agreement, or which are in any way related to
or arise from the actions of either DuPont or Lakeland in the sale of fabric and
from the, marketing, distribution, sale or competition for sales of fabric or
industrial protective apparel products and hoods, designed and distributed to
protect from hazards presented by exposure to liquids, vapors and particulates,
from the beginning of time through and including the effective date of the
wholesale distribution agreement.

 
8

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Article 11.  Miscellaneous Terms and Conditions


12.01  Each party (the “Disclosing Party”)  may from time to time disclose
information to the other party (the “Receiving Party”) that will be identified
in writing as confidential.  For a period of five (5) years from the date of
disclosure the Receiving Party shall not use or disclose such confidential
information unless prior written consent is given by the Disclosing Party. 
Notwithstanding the foregoing, the Receiving Party shall be under no obligation
under this Agreement with respect to any information (a) which is, at the time
of disclosure, available to the general public; (b) which becomes at a later
date available to the general public through no fault of the Receiving Party and
then only after said date; (c) which the Receiving Party can demonstrate is in
its possession before receipt.


12.02  Lakeland is responsible for the ultimate payment of all taxes applicable
to Lakeland and its business, including stamp charges, licenses, duties and
governmental exactions, by whatsoever name known which may be assessed or levied
on or on account of the Products shipped hereunder to Lakeland or to Lakeland's
customers.


12.03  If, at any time during the life of this Agreement, any condition outside
the control of either Party shall arise which shall impede or restrict free
transit of money or goods to or from the Territory, then deliveries hereunder
may be suspended during the continuance of any such condition, or this Agreement
may be terminated by either Party.


12.04  In the event any payment owed to DuPont hereunder is not paid by Lakeland
in accordance with payment terms and this Agreement, DuPont shall have the right
to credit against such payment and any interest thereon any sums owed by DuPont
to Lakeland.


12.05  The cost of postage, telephone calls and other communications sent by
Lakeland shall be paid by Lakeland and the cost of any such items sent by DuPont
shall be paid by DuPont.  The cost of samples, reimbursements, promotional
activities, etc. undertaken by Lakeland in connection with Products will be paid
by Lakeland unless otherwise agreed to by DuPont in writing in advance.


12.06  Neither this Agreement nor any right or obligation herein shall be
assignable or transferable in whole or in part by either Party without the prior
written consent of the other Party.


12.07  The failure of either Party to insist upon the performance of any
provision of this Agreement or to exercise any right or privilege there under
shall not be construed as a waiver of any right arising under this Agreement and
all provisions shall remain in full force and effect.


12.08  Waiver by either Party of any default hereunder by the other Party, or
failure by either Party to enforce any provisions hereof, shall not be deemed a
waiver by such Party of any subsequent default by the other Party or a waiver of
such provisions or any other provisions, or of the right of either Party to
enforce such provisions.


12.09  Notices required hereunder shall be sent by certified mail, return
receipt requested, or by facsimile confirmed by regular mail, or by overnight
courier service, to the Party to be notified at its following address or at such
other address as shall have been specified in written notice from the parry to
be notified:

 
9

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


To DuPont:
E. I. du Pont de Nemours and Company
DuPont Personal Protection
5401 Jefferson Davis Hwy
Richmond, VA  23234
Attention:  David A. Kee
Facsimile No: 804-383-2794


To Lakeland:
Lakeland Industries, Inc.
701 Koehler Avenue, Suite 7
Ronkonkoma, NY  11779-7410
Attention:  Christopher J. Ryan and Gary Pokrassa
Facsimile No: 631-981-7851


Each notice sent in accordance with this section shall be deemed to have been
received:
(a)       on the third business day after it was mailed by certified mail,
return receipt requested (excluding any business day which there existed any
general interruption of postal services due to strike, lockout or other cause);
or
(b)      on the same day it was sent by facsimile transmission, or on the first
business day thereafter if the day on which it was sent by facsimile
transmission was not a business day.
(c)       one business day after sending by overnight courier service “Business
day” shall be a business day in the jurisdiction of the recipient


12.10   Lakeland shall not appoint any third party representative or agent for
the Products without the prior written consent of DuPont.


12.11   For convenience of the parties hereto, this Agreement may be executed in
one or more counterparts, each of which shall be deemed an original for all
purposes.


12.12  The Parties hereto are sophisticated businesses with counsel to review
the terms of this Agreement and the Parties represent that they have fully read
this Agreement, and understand and accept its terms.


12.13  The Parties’ legal obligations under this Agreement are to be determined
from the precise and literal language of this Agreement and not from the
imposition of state laws attempting to impose additional duties or fiduciary
obligations that were not the express basis of the bargain at the time this
Agreement was made.


Article 13.  Entirety


This Agreement, with its Schedules and DuPont’s Conditions of Sale, contain the
entire agreement between the Parties relating to the subject matter hereof and
supersede all prior agreements.  There are no, oral or written, contracts,
understandings, conditions, or representations relating to the subject matter
hereof that are not merged herein and the Parties acknowledge that they have not
executed or authorized the execution of this instrument in reliance upon any
agreement, understanding, condition, warranty or representation not contained
herein.  No amendments or modifications or waivers shall be of any force or
effect unless in writing and signed by the Party claimed to be bound thereby. 
No modification shall be effected, nor shall these terms and conditions be
subject to change, by reason of any written or oral statement by any Party or
stated in any, or by the acknowledgment or acceptance of, purchase order forms,
invoices, transmission via internet exchanges, or other forms, containing
different or additional conditions.

 
10

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


IN WITNESS WHEREOF, the Parties hereto through duly authorized representatives
have executed this Agreement in duplicate on the dates set forth below.


E. I. du Pont de Nemours and Company
 
Lakeland Industries, Inc.
     
By
   
By
           
Date  
   
Date  
 


 
11

--------------------------------------------------------------------------------

 

Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Schedule A


DuPont Products and Prices


DuPont Products and Pricing:


Through December 31, 2010, Lakeland will have access to the products in the
DuPont garment catalogue.


Pricing will be per the attached spreadsheet


Container load pricing will have * and Truck Load pricing will have a *.


There will be a Coop advertising fund of * of DuPont garment sales by Lakeland
for the balance of 2010 that we would share * between DuPont and Lakeland.  *. 
Analysis and reimbursement will be completed at the end of 2010.  DuPont terms
of advertising and other programs that qualify for the Coop advertising funds
shall apply.


Through December 31, 2010, Lakeland will continue to manufacture approximately
76 skus in which the case count is different from the DuPont current offering to
support their customers.  For this purpose DuPont agrees to sell Lakeland rolled
goods at the *.  The terms of the Sales Agreement for rolled goods executed
contemporaneously with this Agreement shall apply to purchases for this purpose
including ordering, forecasting and audit of the consumption and sale of those
products.  Lakeland will transition their customers to the DuPont case count
skus by the end of 2010 which involves updating catalogues and customer computer
systems with the new DuPont skus.  The lists of these skus are included in the
attached spreadsheet.


“Confidential Treatment Requested”
 
12

--------------------------------------------------------------------------------


 
Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Schedule B


Additional Terms


 
·
Payment Terms:  *.

 
·
Freight Terms:  Free freight to Wholesale Distribution Center with a minimum
order of $2500.

 
·
Return Policy: Returns must be made within ninety (90) days of purchase date. 
Returns are subject to a 15% restocking charge and all return freight charges
are the responsibility of the Wholesaler.  Only Make to Stock items are eligible
for return.

 
·
Recall Policy:  DuPont shall notify Wholesale Distributor in writing of product
recall, corrective action, product or quality control action or retrofit, or
regulatory action involving Product.  As part of this notice DuPont will
establish a process to handle customer communications and any necessary
corrective action.  Wholesale Distributor will provide all assistance including
information on end-users and products sold.

 
·
Discontinued Product Policy: DuPont upon ninety (90) days written notice may
discontinue offering any Products.  As part of this notice DuPont will provide
information on dates for final shipment of product and whether DuPont will
accept returns or exchanges of discontinued Products, or modify any Products.

 
·
Product Modification Policy: DuPont may upon written notice modify any Products
included in the DuPont catalog.  As part of this notice DuPont will provide
information on product modification and whether any properties of the Products
are changed.



“Confidential Treatment Requested”
 
13

--------------------------------------------------------------------------------


 
Lakeland Transition Wholesaler Distribution Agreement
DuPont Protection Technologies


Schedule C


DuPont Terms and Conditions


E. I. du Pont de Nemours and Company
 
STANDARD CONDITIONS OF SALE
 
1. Seller warrants only that (a) any products or services provided hereunder
meet Seller's standard specifications for the same or such other specifications
as may have been expressly agreed to herein; (b) the sale of any products or
services provided hereunder will not infringe the claims of any validly issued
United States patent covering such product or service itself, but does not
warrant against infringement by reason of (i) the use of any information
provided, (ii) the use of any product or service in combination with other
products, services, or information or In the operation of any process, or (iii)
the compliance by Seller with any specifications provided to Seller by Buyer;
and (c) all products provided hereunder were produced in compliance with the
requirements of the Fair Labor standards Act of 1938, as amended. WITH RESPECT
TO ANY PRODUCTS. SERVICES, OR INFORMATION PROVIDED TO BUYER, SELLER MAKES NO
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER
EXPRESS OR IMPLIED WARRANTY. Buyer assumes all risk and liability resulting from
use of the products, services, or Information delivered hereunder, whether used
singly or in combination with other products, services, or information.
 
2. IN NO EVENT WILL SELLER'S AGGREGATE LIABILITY TO BUYER FOR ALL DAMAGES
ARISING FROM ANY AND ALL CLAIMS RELATED TO THE BREACH OF THIS AGREEMENT,
NONDELIVERY, OR THE PROVISION OF ANY PRODUCT, SERVICE, OR INFORMATION COVERED BY
THIS AGREEMENT. REGARDLESS OF WHETHER THE FORM OF ACTION IS BASED ON CONTRACT,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, STATUTE, OR OTHERWISE, EXCEED THE
TOTAL PRICE PAID BY BUYER TO SELLER FOR THE PRODUCTS, SERVICES, OR INFORMATION
IN RESPECT OF WHICH DAMAGES ARE CLAIMED. NO CLAIM SHALL BE ALLOWED FOR PRODUCT
THAT HAS BEEN PROCESSED IN ANY MANNER. FAILURE TO GIVE NOTICE OF A CLAIM WITHIN
NINETY (90) DAYS FROM DATE OF DELIVERY, OR THE DATE FIXED FOR DELIVERY (IN CASE
OF NONDELIVERY) SHALL CONSTITUTE A WAIVER BY BUYER OF ALL CLAIMS IN RESPECT OF
SUCH PRODUCTS, SERVICES, OR INFORMATION. PRODUCTS SHALL NOT BE RETURNED TO
SELLER WITHOUT SELLER'S PRIOR WRITTEN PERMISSION. NO CHARGE OR EXPENSE INCIDENT
TO ANY CLAIMS WILL BE ALLOWED UNLESS APPROVED BY AN AUTHORIZED REPRESENTATIVE OF
SELLER. IN ADDITION, AND TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO WAIVES ANY CLAIM TO INDIRECT, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR
MULTIPLIED DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROVISION
OF ANY PRODUCT, SERVICE, OR INFORMATION. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES WAIVE AND AGREE NOT TO ASSERT NON-CONTRACTUAL CLAIMS ARISING
UNDER STATE LAW RELATING TO THIS AGREEMENT OR THE PROVISION OF ANY PRODUCT,
SERVICE, OR INFORMATION COVERED BY THIS AGREEMENT, AND THIS AGREEMENT SHALL BE
DEEMED TO INCLUDE SUCH LANGUAGE AS MAY BE REQUIRED TO EFFECT SUCH WAIVER. WAIVER
BY EITHER PARTY OF ANY DEFAULT BY THE OTHER HEREUNDER SHALL NOT BE DEEMED A
WAIVER BY SUCH PARTY OF ANY DEFAULT BY THE OTHER WHICH MAY THEREAFTER OCCUR.
 
3. No liability shall result from delay in performance or nonperformance,
directly or indirectly caused by circumstances beyond the control of the party
affected, including, but not limited to, act of God, fire, explosion, flood,
war, act of or authorized by any Government, accident, labor trouble or
shortage, pandemic, inability to obtain material, equipment or transportation,
failure to obtain or hardship in obtaining reasonably priced supplies of
materials, or failure of usual transportation mode. Quantities so affected may
be eliminated from the agreement without liability, but the agreement shall
remain otherwise unaffected. Seller shall have no obligation to purchase
supplies of the product specified herein to enable it to perform this Agreement.
 
4. If for any reason including but not limited to Force Majeure Seller is unable
to supply the total demand for products specified herein, Seller may distribute
its available supply among any or all purchasers, as well as departments and
divisions of Seller, on such basis as it may deem fair and practical, without
liability for any failure of performance which may result therefrom.
 
5. Seller may furnish such technical assistance and information as it has
available with respect to the use of the products or services covered by this
agreement. Unless otherwise agreed in writing, all such information will be
provided gratis. Buyer agrees to evaluate such information, to make an
independent decision regarding the suitability of such information, products and
services for Buyer's application, and only use such products, services and
information pursuant to then current good product stewardship principles and all
regulatory requirements applicable to Buyer's business.

 
14

--------------------------------------------------------------------------------

 

E. I. du Pont de Nemours and Company
 
6. Buyer acknowledges that it has received and is familiar with Seller's
labeling and literature concerning the products and its properties. Buyer will
forward such Information to its employees, contractors and customers who may
distribute, handle, process, sell or use such products, and advise such parties
to familiarize themselves with such information. Buyer agrees that products sold
hereunder will not knowingly be resold or given in sample form to persons using
or proposing to use the products for purposes contrary to recommendations given
by Seller or prohibited by law, but will be sold or given as samples only to
persons who can handle, use and dispose of the products safely. Unless agreed to
by Seller in a written agreement covering such use, in no event shall Buyer use
products or resell products for use in the manufacture of any implanted medical
device. Buyer agrees that export of any product, service or information provided
hereunder shall be in accordance with applicable Export Administration
Regulations.
 
7. Except as may be contained in a separate trademark license, the sale of
product (even if accompanied by documents using a trademark or trade name of
Seller) does not convey a license, express or implied, to use any trademark or
trade name of Seller, and Buyer shall not use any trademark or trade name of
Seller in the conduct of its business without Seller's prior written consent.
 
8. The Buyer shall reimburse the Seller for all taxes, (excluding Income taxes)
excises or other charges which the Seller may be required to pay to any
Government (National, State or Local) upon the sale, production or
transportation of the products, services, or information sold hereunder.
 
9. In the event Buyer falls to fulfill Seller's terms of payment, or in case
Seller shall have any doubt any time as to Buyer's financial responsibility,
Seller may decline to make further deliveries except upon receipt of cash or
satisfactory security.
 
10. This agreement is not assignable or transferable by Buyer, in whole or in
part, except with the prior written consent of Seller. Seller reserves the right
to sell, assign, or otherwise transfer its right to receive payment under this
agreement.
 
11. Dispute Resolution and Arbitration – Buyer and Seller agree to arbitrate all
disputes, claims or controversies whether based on contract, tort, statute, or
any other legal or equitable theory, arising out of or relating to (a) this
Agreement or the relationship which results from this Agreement, (b) the breach,
termination or validity of this Agreement, (c) the purchase or supply of any
product. service, or information provided by Seller, (d) events leading up to
the formation of Buyer's and Seller's relationship, and (e) any issue related to
the creation of this Agreement or its scope, including the scope and validity of
this paragraph. The parties shall before and as a condition to proceeding to
arbitration attempt in good faith to resolve any such claim or controversy by
mediation under the International Institute for Conflict Prevention & Resolution
("CPR") Mediation Procedure then currently in effect. Unless the parties agree
otherwise, the mediator will be selected from the CPR Panels of Distinguished
Neutrals. Any such claim or controversy which remains unresolved 60 days after
the appointment of a mediator or 60 days after good faith efforts by either
party to proceed to mediation shall be finally resolved by binding arbitration
in accordance with the CPR Rules for Non-Administered Arbitration then currently
in effect by three independent and impartial arbitrators, none of whom shall be
appointed by either party. This Agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, to the exclusion of any state laws
inconsistent therewith. Such arbitration shall be conducted in a city to be
chosen by the arbitrators which is not the principal place of business of either
party, and the arbitrators and the parties shall conduct such arbitration in
accordance with such procedures as may be necessary to permit use of the then
current CPR Arbitration Appeal Procedure. Any judgment upon the award
rendered by the arbitrator(s) may be entered by any court having jurisdiction
thereof. In the event that either party wishes to appeal an award, the parties
shall follow the then current CPR Arbitration Appeal Procedure. Buyer and Seller
agree not to file or join any class action or class arbitration, seek or consent
to class relief, or seek or consent to the consolidation or joinder of its
claims with those of any third party. If any clause within this Arbitration
Provision (other than the agreement regarding the conduct of the arbitration in
the preceding sentence) is found to be illegal or unenforceable, that clause
will be severed from this Arbitration Provision, and the remainder of the
Arbitration Provision will be given full force and effect. If such agreement
regarding the conduct of the arbitration is found to be illegal or unenforceable
and if the arbitrators permit a class arbitration or consolidated or joined
matter to proceed, this entire Arbitration Provision will be unenforceable, and
the dispute may be decided by a court. The obligations set forth in this
paragraph shall survive the termination or expiration of this Agreement

 
15

--------------------------------------------------------------------------------

 

E. I. du Pont de Nemours and Company
 
12. This Agreement shall be construed and governed by Delaware law, without
regard to any applicable conflicts of law provisions, and the terms of the UCC,
rather than the United Nations Convention on Contracts for the International
Sale of Goods, shall apply.
 
13. Except as otherwise expressly provided in any other term or condition of
this Agreement, title, liability for and risk of loss to Product sold hereunder
passes to Buyer upon loading for shipment at Seller's producing location.
 
14. Except as expressly provided in any other term or condition of this
Agreement, any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
15. This Agreement supersedes all prior agreements, representations and
understandings between the parties (whether written or oral) with respect to its
subject matter and constitutes (along with the exhibits and schedules attached
hereto) a complete and exclusive statement of the terms of the agreement between
the parties with respect to the provision of products or services hereunder. Not
by way of limitation of the unqualified nature of the foregoing, Buyer
acknowledges, agrees and represents that it is not relying upon, and it has not
been induced by, any representation, warranty, statement made by, or other
information provided by Seller in connection with its decision to purchase or
use any product, service, information or technology, other than the
representations and warranties Seller as and only to the extent expressly
provided in this Agreement. No modification of this Agreement shall be binding
upon Seller unless separately contracted in writing and executed by a duly
authorized representative of Seller. No modification shall be effected by the
acknowledgment or acceptance of purchase order forms stipulating different
conditions.
 
Ver.2/1/07

 
16

--------------------------------------------------------------------------------

 